Chabot, J., concurring: I join in so much of the majority’s opinion that concludes that petitioners are generally taxable on their smokeshop income. Although I also agree with the majority’s conclusion as to petitioner’s alternative argument, as applied to the facts of the instant case, I disagree with the majority’s analysis. The broad sweep of the majority’s opinion apparently would preclude an exemption for rent received by an Indian beneficial owner of trust land from a smokeshop operator, even if the rent was received solely for the right to use the land (and not, for example, for the building). For the reasons explained in Judge Parker’s dissenting opinion, infra, I do not believe that is the law. Nevertheless, in the instant case, no rent was paid to any of the petitioners. Cross’ income was from the operations of the smokeshop. Since he leased neither the land, nor the land in combination with anything else, to anyone, there does not appear to be any reason to allocate any part of Cross’ smokeshop income to land rental. I do not believe that we have any general authority in the law to impute rental income to the owner of an asset merely because the owner also uses the asset. The instant case does not appear to warrant such imputation of rental income. From this I conclude that, in the instant case, no part of Cross’ income should be excluded. Accordingly, I concur in the result reached by the majority, even though I disagree with the majority’s analysis of the rental issue. Cohen, J., agrees with this concurring opinion.